Name: Council Regulation (EEC) No 4182/87 of 22 December 1987 opening, allocating and providing for the administration of a Community tariff quota for apricot pulp falling within code No ex 2008 50 91 of the combined nomenclature and originating in Morocco (1988)
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 No L 399 /26 Official Journal of the European Communities 31 . 12 . 87 COUNCIL REGULATION (EEC) No 4182 / 87 of 22 December 1987 opening, allocating and providing for the administration of a Community tariff quota for apricot pulp falling within code No ex 2008 50 91 of the combined nomenclature and originating in Morocco ( 1988 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , imports fromMorocco over a representative reference period and also to the economic outlook for the quota period in question ; Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Whereas , during the last three years for which statistics are available , imports of each Member State were as follows : Having regard to the proposal from the Commission , (tonnes) Whereas the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco 0 ), signed on 27 April 1976 provides for the opening by the Community of an annual Community tariff quota of 8 250 tonnes of apricot pulp falling within code No ex 2008 50 91 of the combined nomenclature and originating in Morocco ; whereas the customs duties applicable to the quota are equal to 70% of the customs duties actually applied to non-member countries ; whereas the Community tariff quota in question should therefore be opened for 1988 ; Member State 1984 1985 1986 Benelux 149 399 240 Denmark    Germany   120 Greece    France 7 715 6 636 5 131 Ireland    Italy    United Kingdom   Whereas , since a protocol as provided for in Articles 179 and 366 of the Act of Accession of Spain and Portugal does not exist , the Community must take the measures referred to in Articles 180 and 367 of that Act ; whereas the tariff measure concerned will , therefore , apply to the Community as constituted on 31 December 1985 ; Whereas , during the last three years , the products in questionwere imported regularly only by certain Member States and not at all or only occasionally by the other Member States ; whereas , in these circumstances , in the first phase , initial shares should be allocated to the genuine importing Member States and the other Member States should be guaranteed access to the tariff quotas when imports into those States of the products concerned are notified ; whereas these arrangements for allocation will also ensure the uniform levy of the applicable duties ; Whereas the Community has adopted , with effect from 1 January 1988 , a combined nomenclature for goods which meets the requirements of the Common Customs Tariff and the Nomenclature of Goods for the External Trade Statistics of the Community and Statistics of Trade between Member States ; whereas , from the date given above , the combined nomenclature should be used for the description of the products covered by this Regulation ; Whereas , in order to take into account import trends for the products concerned in the various Member States , the quota amount should be divided into two parts , the first being allocated among certain Member States and the second constituting a reserve to cover at a later date the requirements of Member States which have used up their initial quota shares ; whereas , in order to give importers in each Member State a certain degree of security , the first part of the Community quota should under the circumstances be fixed at 38 % of the quota volume ; Whereas it is in particular necessary to ensure for all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rate laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas , having regard to the above principles , the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas , in order to reflect as accurately as possible the true trend of the market in the products in question , such allocation should be in proportion to the requirements of the Member States , calculated by reference to the statistics for Whereas the Member States' initial shares may be used up at different times ; whereas , in order to take this fact into account and avoid any break in continuity , any Member(^ OJ No L 264 , 27 . 9 . 1978 , p. 1 . 31 . 12 . 87 Official Journal of the European Gommunities No L 399 / 27 Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union, any operation relating to the administration of the quota shares allocated to that economic union may be carried out by any of its members , State which has almost used up its initial quota share should draw an additional share from the reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost used up , and repeated as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period; whereas this method of administration requires close cooperation between the Member States and the Commission , and the latter must be in a position to monitor the extent to which the quota volume has been used up and to inform the Member States thereof; HAS ADOPTED THIS REGULATION: Article 1 From 1 January to 31 December 1988 , the customs duty applicable in the Community , as constituted on 31 December 1985 to imports of the following products shall be suspended at the level indicated and within the limits of a Community tariff quota as shown below: Whereas if, at a given date in the quota period , a substantial quantity remains unused in any Member State , it is essential that that Member State should return a significant proportion to the reserve to prevent a part of any tariff quota from remaining unused in oneMember State when it could be used in others ; Order No CN code Description Amount of quota( tonnes) Quota duty (% ) 09.1105 2008 Fruits , nuts and other edible parts of plants , otherwise prepared or preserved , whether or not containing added sugar or other sweetening matter or spirit , not elsewhere specified or included : 2008 50  Apricots : \ l I   Not containing added spirit : l    Not containing added sugar, in immediate packings of a net content : I ex 2008 50 91     Of 4,5 kg or more : l  Apricot pulp 8 250 10,6 Article 2 Article 3 1 . The first part , amounting to 3 135 tonnes of the Community tariff quota referred to in Article 1 shall be allocated among certain Member States ; the quota shares which , subject to Article 5 , shall be valid until 31 December 1988 , shall be as follows : 1 . If 90 % or more of a Member State's initial share as specified in Article 2(1 ), or 90% of that share less any portion returned to the reserve where Article 5 has been applied , has been used up , then , to the extent permitted by the amount of the reserve , thatMember State shall forthwith , by notifying the Commission , draw a second share equal to 15 % of its initial share , rounded up where necessary to the next unit . Benelux Germany France (tonnes) 120 20 2 995 2 . If, after its initial quota share has been used up , 90 % or more of the second share drawn by a Member State has been used up , then that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a third share equal to 7,5 % of its initial share . 2 . The second part , amounting to 5 115 tonnes , shall constitute the reserve . 3 . If an importer gives notification of imminent imports of the product in question into the other Member States and applies to take advantage of the quota , the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the reserve so permits . 3 . If, after its second share has been used up , 90% or more of the third share drawn by a Member State has been No L 399 / 28 Official Journal of the European Communities 31 . 12 . 87 It shall ensure that the drawing which exhausts the reserve does not exceed the balance available and , to this end, shall notify the amount of that balance to the Member State making the last drawing. used up , that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a fourth share equal to the third . This process shall continue until the reserve is used up . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares smaller than those fixed in those paragraphs if there are grounds for believing that they might not be used up . It shall inform the Commission of its reasons for applying this paragraph . Article 4 The additional shares drawn pursuant to Article 3 shall be valid until 31 December 1988 . Article 7 1 . The Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 enable imports to be charged without interruption against their accumulated shares of the tariff quota . 2 . The Member States shall ensure that importers of the products in question have free access to the quota shares allocated to them . 3 . The Member States shall charge the imports of the product concerned against their shares as and when the products are entered with customs authorities for free circulation . 4 . The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 5 The Member States shall return to the reserve , not later than 1 October 1988 , such unused portion of their initial shares as , on 15 September 1988 , is in excess of 20 % of the initial volume. They may return a larger quantity if there are grounds for believing that this quantity may not be used . The Member States shall notify the Commission , not later than 1 October 1988 , of the total quantities of the products in question imported up to 15 September 1988 and charged against the tariff quota and of any quantity of the initial shares returned to the reserve . Article 8 At the Commission's request , the Member States shall inform it of imports actually charged against their shares . Article 9 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and , as soon as it is notified , shall inform each Member State of the extent to which the reserve has been used up . It shall inform the Member States , not later than 5 October 1988 , of the amount in the reserve after quantities have been returned thereto pursuant to Article 5 . Article 10 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1987 . For the Council The President N. WILHJELM